Citation Nr: 0817096	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  06-14 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an effective date prior to November 4, 2003, 
for the establishment of basic eligibility for educational 
benefits pursuant to Chapter 35 of Title 38, United States 
Code.


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office in Muskogee, Oklahoma (RO).

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

The appellant seeks an earlier effective date for the grant 
of entitlement to Chapter 35 educational benefits.  However, 
review of her file shows that it does not contain a copy of 
the veteran's Department of Defense Form DD-214, Armed Forces 
of the United States Report of Transfer of Discharge, or 
other documentation confirming his military service, or a 
copy of the April 2005 rating decision awarding the veteran a 
permanent and total disability evaluation.  These documents 
must be obtained and associated with the appellant's file 
before adjudication may proceed.

Accordingly, the case is remanded for the following action:

The RO must associate a copy of the 
veteran's Department of Defense Form DD-
214, Armed Forces of the United States 
Report of Transfer of Discharge, or other 
documentary evidence confirming his dates 
of military service, as well as a copy of 
the April 2005 rating decision reflecting 
the assignment of a permanent and total 
disability evaluation, with the 
appellant's file.  The file must then be 
returned to the Board.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



